DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed June 28th, 2022 have been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112b Rejection previously set forth in the Non-Final Office Action mailed March 31st, 2022 and are hereby withdrawn in light of their correction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Pub. No. 20190142177) in view of Rawls-Meehan (U.S. Pub. No. 20170360212) hereafter “Rawls”, Aramli (U.S. Pub. No. 20150247656) and Parish et al. (U.S. Pub. No. 20150247656); hereafter “Parish”.
Regarding claim 1, Brown discloses (FIGS. 1-8) an adjustable bed system (as illustrated in FIGS. 1-8, comprising: a frame structure (30a/31a/32b; FIG. 3); a back lifting assembly (correspondent to 40/44/46/48/50/52/54; FIG. 3) comprising a back lifting bracket (44/46) pivotally connected to the frame structure (through 48), and a back lifting actuator (40) pivotally connected between the back lifting bracket and the frame structure (as illustrated between FIGS. 3 and 7) for operably driving the back lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to the frame structure (as illustrated between FIGS. 2 and 7); a leg lifting assembly (correspondent to actuator about 31a in FIG. 3; parts mirrored/analogous with the back lifting bracket prior) comprising a leg lifting bracket (H-shaped bracket about 31a in connection to actuator thereof in FIG. 3) pivotally connected to the frame structure (as illustrated in FIG. 3), and a leg lifting actuator (motor in connection with 31a and H-shaped bracket correspondent to 17/18; FIG. 3) pivotally connected between the leg lifting bracket and the frame structure (As conveyed through FIG. 3) for operably driving the leg lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to the frame structure ([0044]: “an adjustable thigh section panel 17 and a lower limb and foot support section panel 18”); a mattress (50; FIG. 6a) having a bottom surface (as illustrated in FIG. 6a), a top surface defining a sleeping surface (as illustrated in FIG. 6a), a mattress body defined between the bottom surface and the top surface (as illustrated in FIG. 6a), wherein the mattress is disposed above the frame structure and coupled with the back lifting assembly and the leg lifting assembly such that a upper portion and a lower portion of the mattress are in relation to the back lifting assembly and the leg lifting assembly ([0070]: “It will be appreciated that references to a mattress include both a separate mattress and a mattress integrated with the support sections or panels”), respectively, and positions of the upper portion and the lower portion of the mattress are individually or coordinately adjustable in accordance with operations of the back lifting assembly and the leg lifting assembly (as illustrated between FIGS. 2 and 7).
However, Brown does not disclose a plurality of through holes being defined in the mattress body and a plurality of fans coupled with the bottom surface of the mattress, wherein each fan of the plurality of fans is in communication with a respective through hole of the plurality of through holes of the mattress for operably moving air via said respective through hole into the mattress body and outputting the air from the top surface of the mattress.
Regardless, Rawls teaches (FIGS. 1-8) an articulated mattress assembly (as illustrated in FIGS. 1-8) wherein there is disclosed a mattress (10/200/300; FIGS. 1-2) with a plurality of through holes (230/130, FIG. 1; [0053]: “airflow channels/structures through the thickness of the mattress 300 can be incorporated into a conventional mattress 300 as desired, thereby providing an airflow path for cooling and/or heating airflow paths between the top and bottom of the mattress 300”) being defined in the mattress body (As illustrated in FIG. 1) and a plurality of fans (120A-120D; FIG. 1; and 120/120’, FIGS. 3a-5) coupled with the bottom surface of the mattress (as illustrated between FIGS. 1-5), wherein each fan of the plurality of fans is in communication with a respective through hole of the plurality of through holes of the mattress for operably moving air via said respective through hole into the mattress body and outputting the air from the top surface of the mattress (as illustrated in FIG. 1 and conveyed through FIG. 5). Wherein Rawls utilizes a remote control (460; FIGS. 3a-3b and 8) to control both the articulation of the bed alongside the operation of the fans individually/concurrently ([0066]: “adjustable bed assemblies including adjustable mattress frames, electrical, mechanical, and electronic components associated therewith, and remote controls for use therewith, all of which may be used individually or collectively in combination with the mattress cooling system described herein”)
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the plurality of through holes, openings in the deck, plurality of fans, and the remote control of Rawls (230/130/120A-120D, FIG. 1; 120/120’, FIG. 3a-5; and 460, FIGS. 3a-3b and 8) into the mattress and assembly and control of Brown (as illustrated between FIGS. 1, 3, 6a, and 7). Where the results would have been predictable as both Brown and Rawls are concerned with articulated and actuated bedding assemblies. Wherein the incorporation of fans, openings in the platforms, through holes of the mattress and control schemes thereof would advantageously avail each “fan 120 {that} is mounted to the deck 110 adjacent to, within, or otherwise in fluid communication with a corresponding airflow channel 130, thereby permitting airflow through the mattress 300, the airflow spacer 200 (when present), and the mattress deck (i.e., via the airflow channel 130 and the fan 120) in either direction” as Rawls acknowledges ([0042]), thereby availing the user eminently and obviously more control of the overall bedding experience and further “thereby providing an airflow path for cooling and/or heating airflow paths between the top and bottom of the mattress” ([0053]).
However, while Brown (in view of Rawls) provides a controller with which the user may engage and determine operation of the system (Rawls: [0046]: “controller 450 can include two separate controller structures: a first controller providing power and send/receive command/control functionality to the adjustable bed frame 400 and a second controller providing power and send/receive command/control functionality to the thermal management system 10. In such embodiments, the first and second controllers can be electronically connected (e.g., wired or wireless connection)” alongside [0047]), the controller is arbitrary in design/engagement. Brown (in view of Rawls) does not explicitly disclose LED (light-emitting diode) lights (186) configured to indicate a working condition of the plurality of fans (170), such that when the plurality of fans (170) is working, one of the LED lights (186) is turned on and emits a predetermined color of light.
Regardless Aramli teaches (FIG. 2) a fan system for a bed (as illustrated in FIG. 1) wherein there is a controller that comprises LED (light-emitting diode) lights (28) configured to indicate a working condition of the plurality of fans (24/25), such that when the plurality of fans (24/25) is working, one of the LED lights (28) is turned on and emits a predetermined color of light. Where Aramli clarifies “microcontroller 22 outputs status to LED status lights 28. Status lights may indicate temperature, error code, on/off status or any other suitable status indication” [0054].
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the LED light indicators of Aramli (as set forth in FIG. 2, clarified in [0056]) into the generic controller of Brown (particularly Rawls whose controller particular the fans operation was arbitrary [0047]: “The remote control 460 is not particularly limited. In an embodiment, the remote 460… display to the user the current status of the adjustable bed position and/or the thermal management system (e.g., reflecting confirmation of successfully executed commands as sensed and reported by the controller 450)”). Where the use of LED indicators as Aramli teaches would avail the assembly of Brown (in view of Rawls) to immediately convey the status/operation of the system’s fans, and to thereby effectively determine when or if the system is not operating correctly, which avails greater control and diagnostic awareness of the assembly.
However, although Brown (in view of Rawls) discloses that the controller can be wired ([0046]: “In such embodiments, the first and second controllers can be electronically connected (e.g., wired or wireless connection), for example in a master-slave arrangement”) Brown (in view of Rawls) does not explicitly disclose further comprising USB (universal serial bus) ports for interfacing with a control box of the adjustable bed system by a user when needed.
Regardless, Parish teaches a bedding fan system where there is a controller provided ([0038]: “control unit”) that utilizes a USB (universal Serial Bus) ([0038]: “communicate with one or more external devices via a Universal Serial Bus”) for interfacing with a control box of the adjustable bed system by a user when needed ([0038]: “to transfer or download data to the external devices or to receive commands from the external device”)
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the USB port and connection system of Parish ([0038]) into the controller of Brown (in view of Rawls). Where the results would have been predictable as the controller for Parish is similarly being used for a bed fan system as Rawls has been combined to accomplish, and Rawls further clarifies in [0046] that the controller may be through a wired connection to the control unit, through a master-slave unit that is known in the art to be a programmable element and would thereby receive or download data analogously as Parish sets forth. Where the operation of Stroud (in view of Rawls in particular) would continue to avail functionality of the bed and fans as Rawls previously establishes, while availing another form of modular connection with the system comparatively to a hard wired system; thereby permitting the firmware of the system to be updated and maintenance as necessary, and making such updates capable of being facilitated by the user themselves comparatively to a shop or expert, improving the convenience of Brown (in view of Rawls).
Regarding claim 10, Brown in view of Rawls, Aramli, and Parish discloses (Brown: FIGS. 1, 3, 6a, and 7) the adjustable bed system of claim 1, further comprising a plurality of platforms (Brown: 12-18; FIGS. 1 and 7) hingedly connected to one another (As illustrated in FIG. 1 and 7) and disposed between the frame structures and the mattress (As illustrated between FIGS. 1, 6a, and 7), and wherein positions of at least one or more of the plurality of platforms are adjustable in accordance with operations of the back lifting assembly and the leg lifting assembly (as illustrated and conveyed between FIGS. 1, 3, and 7).
Regarding claim 11, Brown in view of Rawls, Aramli, and Parish discloses (Brown: FIGS. 1; Rawls: FIGS. 1, 3a-5) the adjustable bed system of claim 10, wherein said at least one or more of the plurality of platforms have a plurality of openings that is operably aligned with the plurality of through holes of the mattress (as previously set forth in the holistic combination/modification of claim 1 above, with deference to Brown’s platforms, and Rawls’s plurality of openings/through holes), respectively, and wherein the plurality of fans (Rawls: 120A-120D; FIG. 1, 120/120’; FIG. 3a-5) is mounted onto said at least one or more platforms such that each of the plurality of openings accommodates a respective fan of the plurality of fans (as set forth in the combination of claim 1 prior).
Regarding claim 12, Brown in view of Rawls, Aramli, and Parish discloses (Brown: FIGS. 1, 3, and 7) the adjustable bed system of claim 10, wherein the plurality of platforms (Brown: 12-18; FIGS. 1) comprises a seat platform (14 and 16 conjoined in assembled condition in FIG. 1) mounted on the first and second side rails of the frame structure (as illustrated in FIGS. 1 and 3); a back platform (12 and 13; FIG. 1), a lower side of the back platform (nearest 14; FIG. 1) being hinged with an upper side of the seat platform through a first hinge (as illustrated in FIG. 3), such that the back platform is rotatable about a rotating axis of the first hinge in a back platform forward direction or a back platform backward direction (as demonstrated between FIGS. 1 and 7); a thigh platform (17; FIG. 1), an upper side of the thigh platform (nearest 16; FIG. 1) being hinged with the lower side of the seat platform through a second hinge (as illustrated in FIG. 3), such that the thigh platform is rotatable about a rotating axis of the second hinge in a thigh platform forward direction or a thigh platform backward direction (as conveyed and understood through FIGS. 1 and 3 which avail an actuator and configuration analogous/similar to actuator (40) and bracket (44/46) in FIG. 3); and a leg platform (18; FIG. 1), an upper side of the leg platform (nearest 17; FIG. 1) being hinged with a lower side of the thigh platform through a third hinge (As illustrated in FIG. 3), such that the leg platform is rotatable about a rotating axis of the third hinge (as conveyed and understood through FIGS. 1 and 3 alongside [0044]: “an adjustable thigh section panel 17 and a lower limb and foot support section panel 18”).
Regarding claim 13, Brown in view of Rawls, Aramli, and Parish discloses (Rawls: FIGS. 3a-4b) the adjustable bed system of claim 12, wherein the back platform has two openings (Rawls: as illustrated in FIGS. 3b-4a), and the leg platform has one opening (as illustrated in FIGS. 3a and 4b). Where Rawls clarifies in [0020] “each support platform can have at least one fan mounted thereto”, establishing a minimum of at least one and more are contemplated, and thereby different counts of openings/fans are contemplated amongst the plurality of platforms.
Regarding claim 14, Brown in view of Rawls, Aramli, and Parish discloses (Rawls: FIGS. 3a-4a and 8) the adjustable bed system of claim 1, further comprising a controller (Rawls: 460; FIGS. 3a-4a and 8) configured to control operations of the back lifting actuator, the leg lifting actuator and the plurality of fans, respectively ([0047]: “the memory setting can relate to a single setting (e.g., an adjustable bed position, a thermal management setting). In other embodiments, the memory setting can represent a global command relating to multiple settings (e.g., one or more adjustable bed positions for multiple bed segments, one or more thermal management settings, combinations thereof, etc.”), so as to lift individually or cooperatively the back platform, the thigh platform, and the leg platform in desired positions, and to provide air or air circulation in surrounding of the adjustable bed system (as conveyed through FIGS. 3a-3b, and further clarified in [0047]).
Regarding claim 15, Brown discloses (FIGS. 1-8) an adjustable bed system (as illustrated in FIGS. 1-8, comprising: a frame structure (30a/31a/32b; FIG. 3); a back lifting assembly (correspondent to 40/44/46/48/50/52/54; FIG. 3) comprising a back lifting bracket (44/46) pivotally connected to the frame structure (through 48), and a back lifting actuator (40) pivotally connected between the back lifting bracket and the frame structure (as illustrated between FIGS. 3 and 7) for operably driving the back lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to the frame structure (as illustrated between FIGS. 2 and 7); a leg lifting assembly (correspondent to actuator about 31a in FIG. 3; parts mirrored/analogous with the back lifting bracket prior) comprising a leg lifting bracket (H-shaped bracket about 31a in connection to actuator thereof in FIG. 3) pivotally connected to the frame structure (as illustrated in FIG. 3), and a leg lifting actuator (motor in connection with 31a and H-shaped bracket correspondent to 17/18; FIG. 3) pivotally connected between the leg lifting bracket and the frame structure (As conveyed through FIG. 3) for operably driving the leg lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to the frame structure ([0044]: “an adjustable thigh section panel 17 and a lower limb and foot support section panel 18”); a plurality of platforms (12-18; FIG. 1) hingedly connected to one another (as illustrated in FIGS. 1, 3, and 7) and disposed on the frame structures and coupled to the back lifting assembly and the leg lifting assembly (as illustrated between FIGS. 2 and 3), such that positions of at least one or more of the plurality of platforms are adjustable in accordance with operations of the back lifting assembly and the leg lifting assembly (As illustrated between FIGS. 1, 3, and 7), and wherein said at least one or more of the plurality of platforms have a plurality of openings (as illustrated in FIG. 1).
However, while Brown does disclose a plurality of openings in the platforms, Brown does not explicitly disclose a plurality of fans mounted onto said at least one or more platforms such that each of the plurality of openings accommodates a respective fan of the plurality of fans, and wherein each of the plurality of fans is adapted for operably providing air or air circulation in surrounding of the adjustable bed system.
Regardless, Rawls teaches (FIGS. 1-8) an articulated mattress assembly (as illustrated in FIGS. 1-8) wherein there is disclosed a mattress (10/200/300; FIGS. 1-2) with a plurality of openings (130; FIG. 1; about 120/120’; FIGS. 3a-3b) provided to its platforms (as illustrated between FIGS. 1, 3a-4a, and 5) with corresponding through holes (230/130, FIG. 1; [0053]) being defined in the mattress body (As illustrated in FIG. 1) and a plurality of fans (120A-120D; FIG. 1; and 120/120’, FIGS. 3a-5) mounted onto said at least one or more platforms such that each of the plurality of openings accommodates a respective fan of the plurality of fans (as illustrated between FIGS. 1-5), and wherein each of the plurality of fans is adapted for operably providing air and/or air circulation in surrounding of the adjustable bed system (as illustrated in FIG. 1 and conveyed through FIG. 5). Wherein Rawls utilizes a remote control (460; FIGS. 3a-3b and 8) to control both the articulation of the bed alongside the operation of the fans individually/concurrently ([0066]: “adjustable bed assemblies including adjustable mattress frames, electrical, mechanical, and electronic components associated therewith, and remote controls for use therewith, all of which may be used individually or collectively in combination with the mattress cooling system described herein”)
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the plurality of through holes, openings in the platform, plurality of fans, and the remote control of Rawls (230/130/120A-120D, FIG. 1; 120/120’, FIG. 3a-5; and 460, FIGS. 3a-3b and 8) into the mattress and assembly and control of Brown (as illustrated between FIGS. 1, 3, 6a, and 7). Where the results would have been predictable as both Brown and Rawls are concerned with articulated and actuated bedding assemblies. Wherein the incorporation of fans, openings in the platforms, through holes of the mattress and control schemes thereof would advantageously avail each “fan 120 {that} is mounted to the deck 110 adjacent to, within, or otherwise in fluid communication with a corresponding airflow channel 130, thereby permitting airflow through the mattress 300, the airflow spacer 200 (when present), and the mattress deck (i.e., via the airflow channel 130 and the fan 120) in either direction” as Rawls acknowledges ([0042]), thereby availing the user eminently and obviously more control of the overall bedding experience and further “thereby providing an airflow path for cooling and/or heating airflow paths between the top and bottom of the mattress” ([0053]).
However, while Brown (in view of Rawls) provides a controller with which the user may engage and determine operation of the system (Rawls: [0046]: “controller 450 can include two separate controller structures: a first controller providing power and send/receive command/control functionality to the adjustable bed frame 400 and a second controller providing power and send/receive command/control functionality to the thermal management system 10. In such embodiments, the first and second controllers can be electronically connected (e.g., wired or wireless connection)” alongside [0047]), the controller is arbitrary in design/engagement. Brown (in view of Rawls) does not explicitly disclose LED (light-emitting diode) lights (186) configured to indicate a working condition of the plurality of fans (170), such that when the plurality of fans (170) is working, one of the LED lights (186) is turned on and emits a predetermined color of light.
Regardless Aramli teaches (FIG. 2) a fan system for a bed (as illustrated in FIG. 1) wherein there is a controller that comprises LED (light-emitting diode) lights (28) configured to indicate a working condition of the plurality of fans (24/25), such that when the plurality of fans (24/25) is working, one of the LED lights (28) is turned on and emits a predetermined color of light. Where Aramli clarifies “microcontroller 22 outputs status to LED status lights 28. Status lights may indicate temperature, error code, on/off status or any other suitable status indication” [0054].
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the LED light indicators of Aramli (as set forth in FIG. 2, clarified in [0056]) into the generic controller of Brown (particularly Rawls whose controller particular the fans operation was arbitrary [0047]: “The remote control 460 is not particularly limited. In an embodiment, the remote 460… display to the user the current status of the adjustable bed position and/or the thermal management system (e.g., reflecting confirmation of successfully executed commands as sensed and reported by the controller 450)”). Where the use of LED indicators as Aramli teaches would avail the assembly of Brown (in view of Rawls) to immediately convey the status/operation of the system’s fans, and to thereby effectively determine when or if the system is not operating correctly, which avails greater control and diagnostic awareness of the assembly.
However, although Brown (in view of Rawls) discloses that the controller can be wired ([0046]: “In such embodiments, the first and second controllers can be electronically connected (e.g., wired or wireless connection), for example in a master-slave arrangement”) Brown (in view of Rawls) does not explicitly disclose further comprising USB (universal serial bus) ports for interfacing with a control box of the adjustable bed system by a user when needed.
Regardless, Parish teaches a bedding fan system where there is a controller provided ([0038]: “control unit”) that utilizes a USB (universal Serial Bus) ([0038]: “communicate with one or more external devices via a Universal Serial Bus”) for interfacing with a control box of the adjustable bed system by a user when needed ([0038]: “to transfer or download data to the external devices or to receive commands from the external device”)
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the USB port and connection system of Parish ([0038]) into the controller of Brown (in view of Rawls). Where the results would have been predictable as the controller for Parish is similarly being used for a bed fan system as Rawls has been combined to accomplish, and Rawls further clarifies in [0046] that the controller may be through a wired connection to the control unit, through a master-slave unit that is known in the art to be a programmable element and would thereby receive or download data analogously as Parish sets forth. Where the operation of Stroud (in view of Rawls in particular) would continue to avail functionality of the bed and fans as Rawls previously establishes, while availing another form of modular connection with the system comparatively to a hard wired system; thereby permitting the firmware of the system to be updated and maintenance as necessary, and making such updates capable of being facilitated by the user themselves comparatively to a shop or expert, improving the convenience of Brown (in view of Rawls).
Regarding claim 16, Brown in view of Rawls, Aramli, and Parish discloses (Brown: FIGS. 6a; Rawls: FIGS. 1-5) the adjustable bed system of claim 15, further comprising a mattress (as set forth in claim 15 above with basal Brown: 50; FIG. 6a; and deference to the construction of the mattress a Rawls has been modified in claim 15, and further illustrated in FIGS. 1-5) having a bottom surface (Brown: as illustrated in FIG. 6a; Rawls: as illustrated in FIGS. 1, 2, and 5), a top surface (Brown: as illustrated in FIG. 6a; Rawls: as illustrated in FIGS. 1, 2, and 5), a mattress body defined between the bottom surface and the top surface (Brown: as illustrated in FIG. 6a; Rawls: as illustrated in FIGS. 1, 2, and 5), and a plurality of through holes (Rawls: 230/130, FIG. 1; [0053]) defined in the mattress body (Rawls: as illustrated in FIGS. 1 and 5, and further clarified in [0053]), wherein the mattress is disposed on the plurality of platforms such that the plurality of through holes is aligned with the plurality of openings (Rawls: as illustrated in FIGS. 1 and 5) of said at least one or more of the plurality of platforms, a upper portion and a lower portion of the mattress are in relation to the back lifting assembly and the leg lifting assembly (Brown: as illustrated in FIGS. 1 and 7), respectively, and positions of the upper portion and the lower portion of the mattress are individually or coordinately adjustable in accordance with operations of the back lifting assembly and the leg lifting assembly (Brown: As illustrated between FIGS. 1, 6a, and 7), and each of the plurality of fans is in communication with a respective through hole of the plurality of through holes of the mattress (Rawls: as illustrated in FIGS. 1, and 5) for operably moving air via said respective through hole into the mattress body and outputting the air from the top surface of the mattress (Rawls: as conveyed through FIG. 5).
Regarding claim 20, Brown in view of Rawls, Aramli, and Parish discloses (Brown: FIGS. 1, 3, and 7) the adjustable bed system of claim 15, wherein the plurality of platforms (Brown: 12-18; FIGS. 1) comprises a seat platform (14 and 16 conjoined in assembled condition in FIG. 1) mounted on the first and second side rails of the frame structure (as illustrated in FIGS. 1 and 3); a back platform (12 and 13; FIG. 1), a lower side of the back platform (nearest 14; FIG. 1) being hinged with an upper side of the seat platform through a first hinge (as illustrated in FIG. 3), such that the back platform is rotatable about a rotating axis of the first hinge in a back platform forward direction or a back platform backward direction (as demonstrated between FIGS. 1 and 7); a thigh platform (17; FIG. 1), an upper side of the thigh platform (nearest 16; FIG. 1) being hinged with the lower side of the seat platform through a second hinge (as illustrated in FIG. 3), such that the thigh platform is rotatable about a rotating axis of the second hinge in a thigh platform forward direction or a thigh platform backward direction (as conveyed and understood through FIGS. 1 and 3 which avail an actuator and configuration analogous/similar to actuator (40) and bracket (44/46) in FIG. 3); and a leg platform (18; FIG. 1), an upper side of the leg platform (nearest 17; FIG. 1) being hinged with a lower side of the thigh platform through a third hinge (As illustrated in FIG. 3), such that the leg platform is rotatable about a rotating axis of the third hinge (as conveyed and understood through FIGS. 1 and 3 alongside [0044]: “an adjustable thigh section panel 17 and a lower limb and foot support section panel 18”).
Claims 2-9, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Rawls, Aramli, and Parish in further view of Gaunt (U.S. Pat. No. 10729253).
Regarding claim 2, Brown in view of Rawls, Aramli, and Parish discloses (Brown: FIGS. 3 and 9) the adjustable bed system of claim 1, wherein the frame structure comprises: a first side rail and a second side rail (30a; FIG. 3) transversely spaced and longitudinally extended and being parallel to each other (As illustrated between FIGS. 3 and 9); an upper rail (32b; FIG. 3 and 9) being perpendicular to the first and second side rails (As illustrated in FIG. 9) and having one end secured to an upper end of the first side rail (As illustrated in FIGS. 3 and 9) and the other end secured to an upper end of the second side rail (as illustrated in FIGS. 3 and 9); and a lower rail (31a; FIGS. 3 and 9) being perpendicular to the first and second side rails (as illustrated in FIG. 9) and having one end secured to a lower end of the first side rail (as illustrated in FIGS. 3 and 9) and the other end secured to a lower end of the {other} side rail (As illustrated in FIGS. 3 and 9).
However, Brown does not disclose wherein the ends of upper rail and lower rail are secured to an upper and lower end of the side rails respectively through a first vertical post and a second vertical post, alongside a third vertical post and a fourth vertical post respectively.
Regardless, Gaunt teaches (FIGS. 3, 5, 7, 12, and 17) an articulated bedding assembly (As illustrated between FIGS. 3, 5, 12, and 17), wherein the upper and lower rails (254 and 256 respectively; FIG. 7) are connected to the side rails (248 and 250; FIG. 7) through vertical posts (as illustrated at corners between 250 and 254/256, alongside 248 and 254/256; FIG. 7). Where such posts would quantify as a first, second, third, and fourth vertical post respective of the corner therearound.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the vertical posts of Gaunt into the corners adjoining the side rails and upper/lower rails of Brown (30a and 32b/31a respectively; FIGS. 3 and 9). Where the results would have been predictable as Brown and Gaunt are both concerned with articulated bedding systems (as illustrated between FIGS. 1, 3, 12, and 17 of Gaunt and FIGS. 1 and 7 of Brown). Where furthermore the results would have been predictable with the combination as Gaunt contemplates holes (218/220; FIG. 3) that are particular to the passage of air and fluids therebetween ([Col. 6, lines 22-34)]. Where it is considered that it would be advantageous to include such vertical posts at the corners of Brown to counter the cantilever forces that would propagate on the downward inclined extent of 30a (FIG. 1 and 3). Where a vertical post would further brace the construction and alleviate strain on the cantilever arm in Brown, thereby improving the longevity of the frame and the apparatus as a whole.
Regarding claim 3, Brown in view of Rawls, Aramli, and Parish and Gaunt discloses (Brown: FIGS. 3 and 7) the adjustable bed system of claim 2, wherein the back lifting bracket comprises a middle bar (Brown: 46; FIG. 3) and a pair of swing arms (44), wherein the pair of swing arms is transversely spaced and longitudinally extended (As illustrated in FIG. 3), and rigidly connected to ends of the transversely extending middle bar in an H-shaped form (As illustrated in FIG. 3), and each of the pair of swing arms has a first end portion (nearest 48) and an opposite, second end portion (nearest 52), wherein the first end portions of the pair of swing arms are pivotally connected to the first and second side rails of the frame structure (through 48; as illustrated in FIG. 3 and 7), respectively; and the back lifting actuator comprises a motor member (40; FIG. 3), an outer tube extending from the motor member (greater diameter tube of 40, as illustrated in FIGS. 3 and 7), and an activation rod ([0064]: “the output rod of actuator 40”) having a first end portion received in the outer tube (as illustrated between FIGS. 3 and 7) and an opposite, second end portion (nearest 46; FIGS. 3 and 7), wherein the activation rod is engaged with the motor member (As illustrated between FIGS. 3 and 7) and configured to be telescopically movable relative to said outer tube according to a direction of motor rotation (As illustrated between FIGS. 3 and 7; where [0064] clarifies operation by a “gearbox”, which is known eminently in the art to operate under motor rotation, and further indictates the motor to be a “linear electrical actuator”), wherein the motor member is pivotally connected to the middle bar of the back lifting bracket, and the second end portion of the activation rod pivotally connected to the upper rail of the frame structure, or wherein the motor member is pivotally connected to the upper rail of the frame structure, and the second end portion of the activation rod pivotally connected to the middle bar of the back lifting bracket. Where the motor member is demonstratively pivotally connected to the upper rail of the frame structure and the second end portion is pivotally connected to the middle bar of the back lifting bracket in FIGS. 3 and 7 of Brown.
Regarding claim 4, Brown in view of Rawls, Aramli, and Parish and Gaunt discloses (Brown: FIGS. 3) the adjustable bed system of claim 3, wherein the first end portion of each swing arm is pivotally connected to at least one fifth vertical post of a respective one of the first and second side rails of the frame structure through a pivot (as illustrated in FIGS. 3 in connection to 48, and vertical post thereof between joint 48 and side rails 30a).
Regarding claim 5, Brown in view of Rawls, Aramli, and Parish and Gaunt discloses (Brown: FIGS. 4) the adjustable bed system of claim 3, wherein the swing arms are in an arc-shaped design (Brown: as illustrated in FIG. 4).
Regarding claim 6, Brown in view of Rawls, Aramli, and Parish and Gaunt discloses (Brown: FIGS. 3) the adjustable bed system of claim 3, wherein the second end portion (Brown: nearest 52; FIG. 3) of at least one of the swing arms is equipped with a back lifting wheel (52; FIG. 3).
Regarding claim 7, Brown in view of Rawls, Aramli, and Parish and Gaunt discloses (Brown: FIGS. 3 and 7) the adjustable bed system of claim 2, wherein the leg lifting bracket (mirrored with the back lifting bracket and correspondent to the leg/thigh platforms and the lower rail as illustrated in FIG. 3) comprises a middle bar (Brown: mirrored with 46; FIG. 3) and a pair of swing arms (mirrored 44, nearest 31a), wherein the pair of swing arms is transversely spaced and longitudinally extended (As illustrated in FIG. 3, nearest 31a), and rigidly connected to ends of the transversely extending middle bar in an H-shaped form (H-shaped bracket, nearest 31a as illustrated in FIG. 3), and each of the pair of swing arms has a first end portion (nearest 48, correspondent to H-shaped bracket nearest 31a; FIG. 3) and an opposite, second end portion (nearest 52, correspondent to H-shaped bracket nearest 31a; FIG. 3), wherein the first end portions of the pair of swing arms are pivotally connected to the first and second side rails of the frame structure (through 48, correspondent to H-shaped bracket nearest 31a; as illustrated in FIG. 3 and 7), respectively; and the leg lifting actuator comprises a motor member (40, nearest 31a; FIG. 3), an outer tube extending from the motor member (correspondent to greater diameter tube of 40, as illustrated in FIGS. 3 and 7), and an activation rod ([0064]: “the output rod of actuator 40”) having a first end portion received in the outer tube (as illustrated between FIGS. 3 and 7) and an opposite, second end portion (nearest 46, correspondent to H-shaped bracket nearest 31a; FIGS. 3 and 7), wherein the activation rod is engaged with the motor member (As illustrated between FIGS. 3 and 7) and configured to be telescopically movable relative to said outer tube according to a direction of motor rotation (conveyed by analogous operation and arrangement of back lifting bracket/motor (40); as conveyed and understood between FIGS. 3 and 7; where [0064] clarifies operation by a “gearbox”, which is known eminently in the art to operate under motor rotation, and further indictates the motor to be a “linear electrical actuator”), wherein the motor member is pivotally connected to the middle bar of the leg lifting bracket, and the second end portion of the activation rod pivotally connected to the lower rail of the frame structure, or wherein the motor member is pivotally connected to the lower rail of the frame structure, and the second end portion of the activation rod pivotally connected to the middle bar of the leg lifting bracket. Where the motor member is demonstratively pivotally connected to the lower rail of the frame structure and the second end portion is pivotally connected to the middle bar of the leg lifting bracket nearest 31a in FIGS. 3 and 7 of Brown.
Regarding claim 8, Brown in view of Rawls, Aramli, and Parish and Gaunt discloses (Brown: FIGS. 3) the adjustable bed system of claim 7, wherein the first end portion of each swing arm (Brown: nearest 31a; FIG. 3) is pivotally connected to a at least one sixth vertical post (about joint mirroring 48 of the back lifting bracket) of a respective one of the side rails of the frame structure through a pivot (As illustrated in FIG. 3).
Regarding claim 9, Brown in view of Rawls, Aramli, and Parish and Gaunt discloses (Brown: FIGS. 3) the adjustable bed system of claim 7, wherein the second end portion of at least one of the swing arms is equipped with a leg lifting wheel. As demonstrated in FIG. 3 of Brown, the leg lifting swing arms are equipped with a leg lifting wheel that contacts the thigh platform (17).
Regarding claim 17, Brown in view of Rawls, Aramli, and Parish discloses Brown in view of Rawls discloses (Brown: FIGS. 3 and 9) the adjustable bed system of claim 15, wherein the frame structure comprises: a first side rail and a second side rail (30a; FIG. 3) transversely spaced and longitudinally extended and being parallel to each other (As illustrated between FIGS. 3 and 9); an upper rail (32b; FIG. 3 and 9) being perpendicular to the first and second side rails (As illustrated in FIG. 9) and having one end secured to an upper end of the first side rail (As illustrated in FIGS. 3 and 9) and the other end secured to an upper end of the second side rail (as illustrated in FIGS. 3 and 9); and a lower rail (31a; FIGS. 3 and 9) being perpendicular to the first and second side rails (as illustrated in FIG. 9) and having one end secured to a lower end of the first side rail (as illustrated in FIGS. 3 and 9) and the other end secured to a lower end of the second side rail (As illustrated in FIGS. 3 and 9).
However, Brown does not disclose wherein the ends of upper rail and lower rail are secured to an upper and lower end of the side rails respectively through a first vertical post and a second vertical post, alongside a third vertical post and a fourth vertical post respectively.
Regardless, Gaunt teaches (FIGS. 3, 5, 7, 12, and 17) an articulated bedding assembly (As illustrated between FIGS. 3, 5, 12, and 17), wherein the upper and lower rails (254 and 256 respectively; FIG. 7) are connected to the side rails (248 and 250; FIG. 7) through vertical posts (as illustrated at corners between 250 and 254/256, alongside 248 and 254/256; FIG. 7). Where such posts would quantify as a first, second, third, and fourth vertical post respective of the corner therearound.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have incorporated the vertical posts of Gaunt into the corners adjoining the side rails and upper/lower rails of Brown (30a and 32b/31a respectively; FIGS. 3 and 9). Where the results would have been predictable as Brown and Gaunt are both concerned with articulated bedding systems (as illustrated between FIGS. 1, 3, 12, and 17 of Gaunt and FIGS. 1 and 7 of Brown). Where furthermore the results would have been predictable with the combination as Gaunt contemplates holes (218/220; FIG. 3) that are particular to the passage of air and fluids therebetween ([Col. 6, lines 22-34)]. Where it is considered that it would be advantageous to include such vertical posts at the corners of Brown to counter the cantilever forces that would propagate on the downward inclined extent of 30a (FIG. 1 and 3). Where a vertical post would further brace the construction and alleviate strain on the cantilever arm in Brown, thereby improving the longevity of the frame and the apparatus as a whole.
Regarding claim 18, Brown in view of Rawls, Aramli, and Parish and Gaunt discloses (Brown: FIGS. 3 and 7) the adjustable bed system of claim 17, wherein the back lifting bracket comprises a middle bar (Brown: 46; FIG. 3) and a pair of swing arms (44), wherein the pair of swing arms is transversely spaced and longitudinally extended (As illustrated in FIG. 3), and rigidly connected to ends of the transversely extending middle bar in an H-shaped form (As illustrated in FIG. 3), and each of the pair of swing arms has a first end portion (nearest 48) and an opposite, second end portion (nearest 52), wherein the first end portions of the pair of swing arms are pivotally connected to the first and second side rails of the frame structure (through 48; as illustrated in FIG. 3 and 7), respectively; and the back lifting actuator comprises a motor member (40; FIG. 3), an outer tube extending from the motor member (greater diameter tube of 40, as illustrated in FIGS. 3 and 7), and an activation rod ([0064]: “the output rod of actuator 40”) having a first end portion received in the outer tube (as illustrated between FIGS. 3 and 7) and an opposite, second end portion (nearest 46; FIGS. 3 and 7), wherein the activation rod is engaged with the motor member (As illustrated between FIGS. 3 and 7) and configured to be telescopically movable relative to said outer tube according to a direction of motor rotation (As illustrated between FIGS. 3 and 7; where [0064] clarifies operation by a “gearbox”, which is known eminently in the art to operate under motor rotation, and further indicates the motor to be a “linear electrical actuator”), wherein the motor member is pivotally connected to the middle bar of the back lifting bracket, and the second end portion of the activation rod pivotally connected to the upper rail of the frame structure, or wherein the motor member is pivotally connected to the upper rail of the frame structure, and the second end portion of the activation rod pivotally connected to the middle bar of the back lifting bracket. Where the motor member is demonstratively pivotally connected to the upper rail of the frame structure and the second end portion is pivotally connected to the middle bar of the back lifting bracket in FIGS. 3 and 7 of Brown.
Regarding claim 19, Brown in view of Rawls, Aramli, and Parish and Gaunt discloses (Brown: FIGS. 3 and 7) the adjustable bed system of claim 2, wherein the leg lifting bracket (mirrored with the back lifting bracket and correspondent to the leg/thigh platforms and the lower rail as illustrated in FIG. 3) comprises a middle bar (Brown: mirrored with 46; FIG. 3) and a pair of swing arms (mirrored 44, nearest 31a), wherein the pair of swing arms is transversely spaced and longitudinally extended (As illustrated in FIG. 3, nearest 31a), and rigidly connected to ends of the transversely extending middle bar in an H-shaped form (H-shaped bracket, nearest 31a as illustrated in FIG. 3), and each of the pair of swing arms has a first end portion (nearest 48, correspondent to H-shaped bracket nearest 31a; FIG. 3) and an opposite, second end portion (nearest 52, correspondent to H-shaped bracket nearest 31a; FIG. 3), wherein the first end portions of the pair of swing arms are pivotally connected to the first and second side rails of the frame structure (through 48, correspondent to H-shaped bracket nearest 31a; as illustrated in FIG. 3 and 7), respectively; and the leg lifting actuator comprises a motor member (40, nearest 31a; FIG. 3), an outer tube extending from the motor member (correspondent to greater diameter tube of 40, as illustrated in FIGS. 3 and 7), and an activation rod ([0064]: “the output rod of actuator 40”) having a first end portion received in the outer tube (as illustrated between FIGS. 3 and 7) and an opposite, second end portion (nearest 46, correspondent to H-shaped bracket nearest 31a; FIGS. 3 and 7), wherein the activation rod is engaged with the motor member (As illustrated between FIGS. 3 and 7) and configured to be telescopically movable relative to said outer tube according to a direction of motor rotation (conveyed by analogous operation and arrangement of back lifting bracket/motor (40); as conveyed and understood between FIGS. 3 and 7; where [0064] clarifies operation by a “gearbox”, which is known eminently in the art to operate under motor rotation, and further indicates the motor to be a “linear electrical actuator”), wherein the motor member is pivotally connected to the middle bar of the leg lifting bracket, and the second end portion of the activation rod pivotally connected to the lower rail of the frame structure, or wherein the motor member is pivotally connected to the lower rail of the frame structure, and the second end portion of the activation rod pivotally connected to the middle bar of the leg lifting bracket. Where the motor member is demonstratively pivotally connected to the lower rail of the frame structure and the second end portion is pivotally connected to the middle bar of the leg lifting bracket nearest 31a in FIGS. 3 and 7 of Brown.
Response to Arguments
Applicant’s arguments, see Remarks (page 11), filed June 28th, 2022, with respect to 112b Rejections have been fully considered and are persuasive.  The 112b Rejections of March 31st, 2022 has been withdrawn. With Examiner’s gratitude, every instance of indefiniteness appears to have been resolved by applicant’s amendment and the 112b Rejections directed thereto are respectfully withdrawn in light of applicant’s amendments.
Applicant’s arguments, see Remarks (pages 12-13), filed June 28th, 2022, with respect to the rejection(s) of claim(s) 1-20 under 103 (with Brown in view of Rawls as the primary rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brown in view of Rawls, Aramli and Parish under 103.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Where notably, Aramli is introduced to address the LED light indicators (wherein Rawls possessed generic/arbitrary indicators via a screen), and Parish is introduced to address the USB connection (Wherein Rawls possessed generic/arbitrary wired connection with the system of fans and motors, but noted a master-slave system which may indicate USB connections; Parish is provided to specifically address the technology of a USB in particular).
Therefore, claims 1-20 are rejected under 103 in view of Brown, Rawls, Aramli, and Parish (and combinations therewith).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/18/2022